[Cite as Steele v. Chillicothe Corr. Inst., 2018-Ohio-1713.]


                               IN THE COURT OF APPEALS OF OHIO

                                    TENTH APPELLATE DISTRICT


Charles M. Steele,                                     :

                 Plaintiff-Appellant,                  :                No. 17AP-86
                                                                   (C.P.C. No. 16CV-11128)
v.                                                     :
                                                               (ACCELERATED CALENDAR)
[Chillicothe Correctional Institution],                :
Warden Charlotte Jenkins et al.,
                                                       :
                 Defendants-Appellees.
                                                       :




                                              D E C I S I O N

                                         Rendered on May 3, 2018


                 On brief: Charles M. Steele, pro se.

                 On brief: Michael DeWine, Attorney General, and Kelly N.
                 Brogan, for appellees.

                   APPEAL from the Franklin County Court of Common Pleas
DORRIAN, J.
        {¶ 1} Plaintiff-appellant, Charles M. Steele, appeals from the January 5, 2017
judgment of the Franklin County Court of Common Pleas sua sponte dismissing his
complaint. For the reasons that follow, we affirm.
I. Facts and Procedural History
        {¶ 2} On November 22, 2016, appellant, an inmate at the Chillicothe Correctional
Institution, acting pro se, filed a complaint against defendants-appellees Warden Charlotte
Jenkins and Gary C. Mohr as Director of the Ohio Department of Rehabilitation and
Correction.
No. 17AP-86                                                                                                  2


        {¶ 3} On December 6, 2016, the trial court filed an entry with a detailed analysis of
its attempt to decipher the complaint filed November 22, 2016. The court ordered appellant
as follows: "re-plead [your] complaint to assert in much more detail exactly what [you]
believe[] to be [your] claim or claims in this court." (Journal Entry at 3.) The trial court
ordered appellant to comply "within 21 days of this Entry, or this case will be dismissed."
(Journal Entry at 3.) In this same entry, the trial court stayed appellees requirement to file
an answer or motion until 14 days after appellant files an amended complaint. Appellant
did not file an amended complaint. Rather, on December 30, 2016, appellant filed an
application for default judgment.
        {¶ 4} On January 5, 2017, the trial court denied appellant's application for default
judgment and dismissed the complaint.
        {¶ 5} Appellant timely appealed on February 3, 2017.
II. Assignment of Error
        {¶ 6} Appellant appeals and assigns the following sole1 assignment of error for our
review:
                 There is a clear-cut case of abuse of discretion where the trial
                 judge makes a bias and prejudicial judgment in a case in favor
                 of one of the parties involved in the case.

Appellant further explains the issue he presents for this court to review as:

                 Can a [Trial] Judge dismiss a Complaint where the
                 Respondents [sic] never answer and failed to appear.




1 Much of appellant's brief is devoted to the argument that he was not served a copy of the December 6, 2016
notice that he re-plead his complaint. On February 10, 2017, appellant filed a motion for relief from judgment
from the final judgment denying his application for default judgment and dismissing the case. Attached to
the motion was an affidavit in which appellant averred, among other things, that he "was never served with
any Order from the Court that requested that he re-plead [t]he Complaint that he filed to the Court." (Steele
Aff. at ¶ 4.) On September 19, 2017, this court remanded this case to the trial court and stayed this appeal in
order for the trial court to rule on appellant's motion for relief from judgment. On March 9, 2018, the trial
court determined appellant was electronically notified of the December 6, 2016 order and denied appellant's
motion for relief from judgment. The trial court's ruling denying the motion for relief from judgment is not
the subject of the appeal before us and, therefore, we decline to address appellant's argument that he was not
served a copy of the December 6, 2016 order at this time.
No. 17AP-86                                                                                                   3


III. Discussion
        {¶ 7} On December 6, 2016, the trial court sua sponte ordered appellant to re-plead
his complaint. The court also stayed the answer time for appellees until 14 days after an
amended complaint is filed.2
        {¶ 8} In the same entry, the trial court noted that failure to comply with the order
to re-plead the complaint could result in dismissal of the complaint.
        {¶ 9} Civ.R. 41(B)(1) states:
                 Failure to prosecute. Where the plaintiff fails to prosecute,
                 or comply with these rules or any court order, the court upon
                 motion of a defendant or on its own motion may, after notice
                 to the plaintiff's counsel, dismiss an action or claim.

        {¶ 10} Here, the trial court put appellant on notice that dismissal of the complaint
could be a consequence for failure to comply with the order to re-plead. Appellant did not
re-plead his complaint but, rather, filed a motion for default judgment. Appellant has not
persuaded this court that the trial court erred in dismissing his complaint. Accordingly, we
overrule appellant's sole assignment of error.
IV. Conclusion
        {¶ 11} Having overruled appellant's sole assignment of error, we affirm the
January 5, 2017 judgment of the Franklin County Court of Common Pleas denying
appellant's application for default judgment and dismissing of the complaint.
                                                                                      Judgment affirmed.
                                   TYACK and KLATT, JJ., concur.




2 Although the trial court appears to have issued the entry sua sponte, we note that Civ.R. 12(E) states: "If a
pleading to which a responsive pleading is permitted is so vague or ambiguous that a party cannot reasonably
be required to frame a responsive pleading, he may move for a definite statement before interposing his
responsive pleading. * * * If the motion is granted and the order of the court is not obeyed within fourteen
days after notice of the order or within such other time as the court may fix, the court may strike the pleading
to which the motion was directed or make such order as it deems just."